Citation Nr: 1745610	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO. 15-34 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for chronic lumbar strain.

2. Entitlement to an initial compensable rating for a bilateral hearing loss disability.

3. Entitlement to an increased disability rating in excess of 20 percent for right shoulder acromioclavicular joint, degenerative joint disease, with impingement (right shoulder disability).

4. Entitlement to an increased disability rating in excess of 20 percent for osteoarthritis of the left shoulder (left shoulder disability).

5. Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1980 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran's lumbosacral strain is not manifested by flexion of less than 60 degrees or a combined range of motion of the thoracolumbar spine of 120 degrees or less.

2. During the appeal period, the Veteran's hearing loss is not manifested by a level that is compensable in degree.

3. The Veteran's right shoulder disability is not manifested by limitation of the arm midway between side and shoulder level.

4. The Veteran's left shoulder disability is not manifested by limitation of motion of the arm to 25 degrees from the side.

5. The Veteran's vision loss is not related to service or is not a disability for which service connection may be granted.



CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for a chronic lumbar strain disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2016).

2. The criteria for a compensable rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, DC 6100 (2016).

3. The criteria for an increased rating in excess of 20 percent for the right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5201 (2016).

4. The criteria for an increased rating in excess of 20 percent for the left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5201 (2016).

5. The criteria for entitlement to service connection for vision loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); See Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).
Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).
A. Chronic Lumbar Strain

Limitation of motion of the lumbosacral or cervical spine is rated under 38 C.F.R. § 4.71a, DC 5237, and the General Rating Formula for Diseases and Injuries of the Spine (rating formula). In relevant part, under the rating formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy. 38 C.F.R. § 4.45.
Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

In a visit to the Alabama HCS in August 2006, radiology reports show an "essentially normal" lumbosacral spine.

Private medical records from 2007 to 2015 show lumbar disc derangement, pain and discomfort. No range of motion testing was performed. 

In a visit to the Alabama HCS in January 2011, radiology reports show loss of lumbar lordosis with straightening from muscular spasm. The examiner also found mild facet arthropathy of L4/L5.

In a March 31, 2015 visit to the 42nd Medical Group, the examiner stated the lumbosacral spine motion was normal and demonstrated full range of motion. The examiner also found that pain was not elicited by motion. The examiner also stated that the lumbosacral spine exhibited no muscle spasms.

In a September 19, 2016 visit to the 42nd Medical Group, the examiner stated the lumbosacral spine motion was normal and demonstrated full range of motion. The examiner also found that pain was not elicited by motion. The examiner also stated that the lumbosacral spine exhibited no muscle spasms.

In September 2016, the Veteran received a VA examination for his back disability. The Veteran was diagnosed with lumbosacral strain and spondylolisthesis.

The examiner noted that the Veteran complains about experiencing difficulty walking too far because his back tightens up. During the examination, the Veteran stated that he experiences pain from his lower back that goes down his left hip. The Veteran admitted during the examination that he had a spinal injection in the past, which provided temporary relief. During the examination the Veteran mentioned that he uses a nova walker at times with long distance walking. The Veteran advised the examiner that he cannot walk, sit, or stand long, and has had no back surgeries or hospitalizations.

During the examination, the Veteran reported that he did not have any functional loss or impairment regardless of repetitive use. The examination showed the Veteran had forward flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees. The examination showed painful range of motion with forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.

The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, had no other neurologic abnormalities or findings related to his thoracolumbar spine, and did not have ankylosis of the spine or intervertebral disc syndrome (IVDS).

The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups. The Veteran did not have guarding or muscle spasm of the thoracolumbar spine. Additionally, the Veteran did not have muscle atrophy. Sensory examination was normal for the upper anterior thighs, knees, lower leg/ankles, and foot/toes. Straight leg testing was negative for the right and left legs.

The Board finds this examiner's analysis to be highly probative because of proper support and rationale and a thorough review of the Veteran's records. Moreover, this examination is the most current medical evidence of the Veteran's symptoms and range of motion findings. Thus, the Board finds this examination to be the most probative evidence in the record of the Veteran's range of motion due to his lumbar spine disability.

After reviewing the entire claims file, the Board finds that the Veteran's lumbosacral strain disability has only approximated the criteria for a 10 percent rating throughout the appeal but not higher. Specifically, the Board finds that the Veteran's lumbosacral strain has resulted in flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees based upon objective testing.

Taking into account the aforementioned evidence, particularly the September 2016 VA examination, the Board finds that the Veteran's lumbar spine disability has resulted in flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees. Conversely, the record indicates that the Veteran's symptoms have not resulted in motion limitation to 60 degrees or less of forward flexion of thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which would indicate a higher rating. Thus, the Veteran's degenerative disc disease warrants a 10 percent disability rating, but not higher.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's lumbosacral strain. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Any functional loss associated with pain has not been shown to cause restriction warranting any further increased rating, and is, therefore, contemplated by the disability ratings currently assigned for it.

Accordingly, the Board concludes that the Veteran's lumbosacral strain has been 10 percent disabling, and no more, throughout the entire rating period on appeal.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for increased rating for a low back disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


B. Hearing Loss

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness. An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).

In August 2017, the Veteran received a hearing loss examination.  Puretone thresholds at indicated frequencies had the following results:

Hertz	500	1000	2000	3000	4000	Average	CNC%
Right	20	20	25	30	40	29		92%
Left	20	20	20	25	45	28		92%

The examiner stated that the Veteran has sensorineural hearing loss (SNHL) in the frequency range of 500 to 4000 Hertz, and noted that the Veteran may have hearing loss at a level that is not considered a disability for VA purposes.
The Veteran reported that he could not hear soft voices or sounds, had safety concerns, experienced difficulty in watching television, and had trouble with conversations.

Applying these values to Table VI results in numeric designations of Level I in each ear. 38 C.F.R. § 4.85, Table VI (2016). Application of these levels of hearing to Table VII at 38 C.F.R. § 4.85 produces a 0 percent disability rating.

In September 2016, the Veteran received a hearing loss examination. Puretone thresholds at indicated frequencies had the following results:

Hertz	500	1000	2000	3000	4000	Average	CNC%
Right	20	15	15	20	35	21		96%
Left	15	20	15	20	45	25		96%

The examiner stated the Veteran has SNHL in the frequency range of 500 to 4000 Hertz, and noted that the Veteran may have hearing loss at a level that is not considered a disability for VA purposes.

Applying these values to Table VI results in numeric designations of Level I in each ear. 38 C.F.R. § 4.85, Table VI (2016). Application of these levels of hearing to Table VII at 38 C.F.R. § 4.85 produces a 0 percent disability rating.

In September 2013, the Veteran received a hearing loss examination. Puretone thresholds at indicated frequencies had the following results:

Hertz	500	1000	2000	3000	4000	Average	CNC%
Right	20	25	25	30	40	30		90%
Left	20	25	25	30	50	33		90%

The examiner stated the Veteran has SNHL in the frequency range of 500 to 4000 Hertz, and noted that the Veteran may have hearing loss at a level that is not considered a disability for VA purposes.

Applying these values to Table VI results in numeric designations of Level I in each ear. 38 C.F.R. § 4.85, Table VI (2016). Application of these levels of hearing to Table VII at 38 C.F.R. § 4.85 produces a 0 percent disability rating.

In September 2009, the Veteran received a hearing loss examination. Puretone thresholds at indicated frequencies had the following results:

Hertz	500	1000	2000	3000	4000	Average	CNC%
Right	20	20	25	30	35	28		92%
Left	20	20	15	25	45	26		88%

Hearing aids were prescribed to the Veteran at that time.

Applying these values to Table VI results in numeric designations of Level I in each ear. 38 C.F.R. § 4.85, Table VI (2016). Application of these levels of hearing to Table VII at 38 C.F.R. § 4.85 produces a 0 percent disability rating.

In August 2006, the Veteran received a hearing loss examination. Puretone thresholds at indicated frequencies had the following results:

Hertz	500	1000	2000	3000	4000	Average	CNC%
Right	15	15	15	15	25	18		94%
Left	15	10	10	15	35	18		94%
The examiner found that puretone thresholds for test frequencies of 500 to 4000 Hertz revealed hearing sensitivity within normal limits for the right ear, and a mild high frequency SNHL for the left ear. The examiner noted that while hearing loss is present above 4000 Hertz at the left ear, thresholds in this ranges are not used in determining disability according to VA regulations.

Applying these values to Table VI results in numeric designations of Level I in each ear. 38 C.F.R. § 4.85, Table VI (2016). Application of these levels of hearing to Table VII at 38 C.F.R. § 4.85 produces a 0 percent disability rating.

After the September 2013 VA examination, the Veteran's hearing loss was service connected and a noncompensable rating was assigned.

In summation, during the entire appeal period, the Veteran's hearing loss disability does not correspond to a compensable rating. The Board concludes that the preponderance of the evidence of record is against the Veteran's claim for compensable rating for a hearing loss disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C. Right and Left Shoulders

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups. Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. 38 C.F.R. § 4.69. As noted below, the Veteran is right-hand dominant; thus, his service-connected right shoulder disability involves his major extremity, and his service- connected left shoulder disability involves his minor extremity.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved. When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint. In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Code 5201 provides the rating for limitation of motion for the shoulder. For the major extremity Code 5201 provides that limitation of the arm to shoulder level warrants a 20 percent rating.  Limitation of the arm midway between side and shoulder level warrants a 30 percent rating. A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side. 38 C.F.R. § 4.71a. For the minor extremity, Code 5201 provides that limitation of the arm both at the shoulder level and midway between side and shoulder level warrants a 20 percent rating. A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side. 38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I. Normal forward elevation, or flexion, is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

i. Right Shoulder

The Board notes that this diagnostic code, and all diagnostic codes dealing with the shoulder and arm, have separate criteria based on whether a veteran is left or right handed. The Veteran has reported he is right handed. Thus, this issue concerns his dominant or "major" arm.

The Veteran's right shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5201.

In January 2011, the Veteran received a VA examination. The Veteran reported significant pain in his shoulders, as well as grinding, weakness, stiffness, insatiability, and lack of endurance. The Veteran also reported flare ups with pain, as well as limitation of motion and functional impairment with his flare ups.

On examination of his shoulders the Veteran had a mild crepitus bilaterally. The examiner found that flexion 0-110 degrees on the right with pain at 110 degrees; abduction 0-70 degrees bilaterally with pain at 70 degrees bilaterally; adduction 0-50 degrees bilaterally without pain; external rotation 0-70 degrees bilaterally with pain at 70 degrees bilaterally; and internal rotation 0-90 degrees bilaterally with pain at 90 degrees bilaterally. The Veteran had an increase in pain but no additional decrease in range of motion of his bilateral shoulders. The examiner found the Veteran had mild to moderate fatigue, weakness, and lack of endurance of his bilateral shoulders. The Veteran had mild to moderate incoordination of his bilateral shoulders. The Veteran had an impingement of this right shoulder.

The Veteran was assigned a 20 percent evaluation based upon limited motion of the arm at shoulder level, x-ray evidence of degenerative arthritis, and painful motion of the shoulder.

In September 2016 the Veteran received another VA examination. He was additionally diagnosed with rotator cuff tendonitis and degenerative arthritis of both shoulders.

In addition to the left shoulder symptoms mentioned above, the Veteran was found to have flexion to 100 degrees, abduction to 100 degrees, and internal and external rotation to 90 degrees.

In the right shoulder, flexion, abduction, external rotation, and internal rotation were limited to 90 degrees. The examination was performed during a flare-up, and the examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.

The examiner stated that the range of motion did not contribute to functional loss. Each of the measured ranges of motion exhibited pain; however there was no pain with weight bearing. The examiner noted that there is no objective evidence of localized tenderness or pain on palpation of the joint or associated tissue, and no objective evidence of crepitus.

The examiner noted less movement than normal due to ankylosis, adhesions, and weakened movement due to muscle or peripheral nerve injury.

The examiner found no ankylosis of the right shoulder. The examination indicated a positive result of the Hawkins' Impingement test, but negative results for the Empty-can Test, External Rotational/Infraspinatus Strength Test, and the Lift-off Subscapularis Test. No imaging studies of the shoulder were performed during this examination.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent. The Veteran's degree of disability continues to most closely correspond with a 20 percent evaluation. There is no evidence that the Veteran's right shoulder disability is manifested by a limitation of the arm midway between side and shoulder level. Additionally, the assigned evaluation includes an assessment of any additional functional loss due to painful joint motion or due to weakness, increased fatigue, and incoordination resulting from sustained or repeated use.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59.

The Board has examined whether the Veteran's disability is best characterized by another diagnostic code concerning the arm and shoulder, however, the record does not present symptomatology that meets the criteria set forth by related diagnostic codes. See 38 C.F.R. § 4.71a, DC 5200, 5202, 5203. Moreover, as the Veteran's current disability rating under DC 5201 contemplates impairment of function of a contiguous joint (i.e., limited, painful motion); a separate disability rating based on limitation of motion would constitute pyramiding. See 38 C.F.R. § 4.14.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an evaluation above 20 percent for his left shoulder disability, as the record does not show that the Veterans arm motion is limited to midway between side and shoulder level. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ii. Left Shoulder 

The Board notes that this diagnostic code, and all diagnostic codes dealing with the shoulder and arm, have separate criteria based on whether a veteran is left or right handed. The Veteran has reported he is right handed. Thus, this issue concerns his non-dominant or "minor" arm.

The Veteran's left shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5201. 

In an April 2011 rating decision, the Veteran's left shoulder disability was increased to a 20 percent evaluation, effective September 8, 2010.

The Veteran received a VA examination in January 2011 which confirmed the Veteran is diagnosed with left shoulder degenerative joint disease. On examination the Veteran had crepitus flexion 0-90 degrees (normal is 0-180) abduction 0-70 degrees (normal is 0-180) external rotation 0-70 degrees (normal is 0-90) internal rotation 0-90 (normal is 0-90), objective evidence of pain on motion, no additional limitation on repetitive motion, but noted mild to moderate fatigue, weakness, and lack of endurance. Based on the Veteran's limited painful motion and diagnosis, an evaluation of 20 percent was assigned from the date of receipt of the Veteran's claim.

In September 2016, the Veteran received another VA examination. The examiner confirmed that the Veteran is service connected for osteoarthritis, left shoulder. The Veteran admitted to currently experiencing locking up of the left shoulder two to three times a week. During the examination, the Veteran stated that sometimes when he is sitting his left shoulder will lock up. The Veteran stated that his orthopedist has recommended bilateral shoulder replacements. The Veteran has been receiving steroid injections to both shoulders, with the last one being one week prior to the examination, which provided relief for 2-3 days. The Veteran stated that physical therapy has been ineffective.

In the left shoulder, flexion, abduction, external rotation, and internal rotation were limited to 90 degrees. The examination was performed during a flare-up, and the examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.

The examiner stated that the range of motion did not contribute to functional loss. Each of the measured ranges of motion exhibited pain; however there was no pain with weight bearing. The examiner noted that there is no objective evidence of localized tenderness or pain on palpation of the joint or associated tissue, and no objective evidence of crepitus.

The examiner noted less movement than normal due to ankylosis, adhesions, etc., and weakened movement due to muscle or peripheral nerve injury, etc. The examiner found no ankylosis of the left shoulder. The examination found a positive result of the Hawkins' Impingement test, but negative results for the Empty-can Test, External Rotational/Infraspinatus Strength Test, and the Lift-off Subscapularis Test. No imaging studies of the shoulder were performed during this examination.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent. The Veteran's degree of disability continues to most closely correspond with a 20 percent evaluation, and is not manifested by limitation of motion of the arm to 25 degrees from the side. The assigned evaluation includes an assessment of any additional functional loss due to painful joint motion or due to weakness, increased fatigue, and incoordination resulting from sustained or repeated use.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59.

The Board has examined whether the Veteran's disability is best characterized by another diagnostic code concerning the arm and shoulder, however, the record does not present symptomatology that meets the criteria set forth by related diagnostic codes. See 38 C.F.R. § 4.71a, DC 5200, 5202, 5203. Moreover, as the Veteran's current disability rating under DC 5201 contemplates impairment of function of a contiguous joint (i.e., limited, painful motion); a separate disability rating based on limitation of motion would constitute pyramiding. See 38 C.F.R. § 4.14.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an evaluation above 20 percent for his left shoulder disability, as the record does not show that the Veterans arm motion is limited to 25 degrees from the side. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. Service Connection - Vision Loss
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In a service treatment record (STR) dated April 22, 2002 the Veteran stated he had difficulty reading small print. He denied any other eye symptoms or problems, including cataracts and double vision.

In an STR dated August 27, 2004 the Veteran stated that he wore glasses. He denied double vision and cataracts, as well as any other eye symptoms.

In a September 2009 visit to the Central Alabama Veterans Health Care System (CAVHCS), the Veteran was diagnosed with early cataracts not affecting vision, hyperopia and presbyopia.

In a March 2014 visit to CAVHCS, the Veteran was shown to have blurred vision and was diagnosed with accommodative dysfunction, presbyopia, hyperopia and early cataracts not affecting vision.

On a September 2016 visit to CAVHCS for an eye examination, the Veteran complained of blurred vision. The Veteran was diagnosed with complications of the eye resulting from diabetes. 

Defects of form or structure of the eye that are of congenital or developmental origin may not be considered as disabilities or service connected on the basis of incurrence or aggravation beyond natural progress during service. Refractive errors are due to anomalies in the shape and conformation of the eye structures and generally of congenital or developmental origin for example - astigmatism, myopia, hyperopia, and presbyopia. Therefore, the effect of uncomplicated refractive errors must be excluded in considering impairment of vision from the standpoint of service connection and evaluation. Thus, to the extent that the Veteran has been diagnosed with a refractive error, service connection for this disability cannot be granted.  38 C.F.R. §§ 3.303(c), 4.9.

Significantly, there is no competent evidence of a nexus between the Veteran's current vision loss disability and his active service, to include his in-service complaints discussed above. The first diagnosis of early cataracts was in 2009, which is approximately four years following service discharge. The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current vision loss disability is associated with his active service. In addition, the Veteran does not develop symptoms related to vision loss until several years after service. The Veteran's September 2016 visit to CAVHCS shows that the Veteran's vision loss diagnoses are not related to service, as his vision loss was attributed to diabetes, and the Veteran is not service connected for such disability.

The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his vision loss disability and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise, as this type of disability would require such expertise. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a vision loss disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The claim for service connection is denied.


ORDER

Entitlement to an increased disability rating in excess of 10 percent for chronic lumbar strain is denied.

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.

Entitlement to an increased disability rating in excess of 20 percent right shoulder acromioclavicular joint, degenerative joint disease, with impingement, is denied.

Entitlement to an increased disability rating in excess of 20 percent for osteoarthritis of the left shoulder is denied.

Entitlement to service connection for vision loss is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


